DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Species I (Figures 1-13) without traverse in the reply filed on 11 January 2021 is acknowledged.  Claims 1-6, 8 and 10-16 read on the elected Species I. Claims 7, 9 and 17-20 are withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim.
	
Claim Objections
Claims 5, 6 and 14 are objected to because of the following informalities:  
Claim 5, line 3 states limitation: “the tip”.  There is insufficient antecedent basis for this limitation.  Examiner suggests changing to “the drill tip”. 
Claim 6, line 1 states limitation: “wherein drill head”.  It appears that the Applicant is referring to the drill head listed in claim 5 instead of introducing a new limitation.  Examiner suggests changing to “wherein the drill head”.
Claim 6, line 3 states limitation: “the cutting edges”.  There is insufficient antecedent basis for this limitation.
Claim 14, line 3 states limitation: “the tip end”.  There is insufficient antecedent basis for this limitation. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (GB-2254392-A).
Regarding claim 1, 
Tu discloses:
As shown in Figures 3-4, a self-drilling anchor assembly comprising: 
a drill bit 2 including a shank – see Figure “B”.
a drill head integrally connected to a front end 20 of the shank.
As shown in Figure “A” below, the drill head including a solid body having a tip end, an intermediate portion, and a rear end integrally connected to the shank.
the intermediate portion having a wider outer diameter than the tip end and the rear end.
the body of the drill head including an outer surface that includes recessed sections 34 that respectively define longitudinally extending flutes that each extend longitudinally along a portion of the body of the drill head toward the shank.
Tu does not explicitly disclose a plurality of recessed sections 34 (i.e. plurality of flutes).  However it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the drill head shown in Tu to have a plurality of recessed sections since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (vi)(b).  A drill bit with multiple flutes will result in faster removal of material.
a tail (see Figure “B” below) integrally connected to a rear end of the shank, the tail including a mechanical engaging structure 25 that is engageable by a tool (see Figure 4) to rotate the drill bit, the tail including a thread formation to facilitate attachment of a securing device (nut 24 as shown in Figure 4) to the tail.
an anchor 22 including an elongated body including an inner surface defining a longitudinally extending inner channel, and a head (upper end of anchor 22 seen in Figure 3 is the head) integrally connected to and extending from a rear end of the elongated body.  

Regarding claim 2, 
Tu discloses:
wherein the flutes 34 each have a partially cylindrical cross section and are configured to direct loose material of a substrate that is broken away by the tip end. Flute 34 is formed in the cylindrical shaped drill head and has a cylindrical cross section as shown in Figure 3.

Regarding claim 4, 
Tu discloses:
As shown in Figure “A” below, wherein the tip end of the drill head has a pointed drill tip positioned along a central longitudinal axis. 




Tu discloses:
As shown in Figure 4 of Tu and Figure “A” below, wherein the tip end of the drill head includes front outwardly and rearwardly extending angled cutting edges that extend from the tip.  

Regarding claim 6, 
Tu discloses:
As shown in Figure “A” below, wherein drill head includes a first side portion that includes a multi-edge and multi-section cutting surface that extends rearwardly and outwardly from the cutting edges.  




    PNG
    media_image1.png
    314
    519
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 3 of Tu (examiner amended).


    PNG
    media_image2.png
    432
    439
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 3 of Tu (examiner amended).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Haage (DE-3809356-A1).
Regarding claim 3, 
Tu does not disclose, but Haage teaches:
Masonry drill head shown in Figures 1-2 where the flutes (indentations 14, 15) on the drill head are respectively aligned with and are configured to communicate loose material to additional flutes (grooves 2) located on the shank.  Flutes (14, 15) on the drill head pass the drill dust into the flutes 2 located on the shank (see paragraph 0017 of the English translation). Removal of the drilling dust from the borehole facilitates the production of a straight borehole (see paragraph 0008 of the English translation).  Flutes 2 on the shank and flutes 14, 15 on the drill head each have a partially cylindrical cross section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor assembly shown in Tu to have flutes on the shank similar to the ones taught by Haage and to have the flutes on the drill head and the shank aligned with each other as taught by Haage in order to remove drilling dust from the borehole which facilitates the production of a straight borehole and also reduces installation torque. 

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view Nardi et al. (US 2010/0034611A1), hereinafter referred to as Nardi.
Regarding claim 8, 
Tu does not explicitly disclose, but Nardi teaches:
Nardi shows an anchor 10 in Figures 1-2 with an elongated body further defining spaced apart longitudinally extended openings (cut-out portions 12). 
Nardi teaches that cutouts 12 help remove the debris out of the hole being drilled (see paragraph 0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor shown in Tu to have spaced apart longitudinally extended openings similar to the ones taught by Nardi in order to assist removal of cutting debris from the hole.  
Tu discloses:
Rejection of claim 1 shown above discloses all the remaining limitations of this claim.

Regarding claim 10, 
Tu does not explicitly disclose, but Nardi teaches:
Nardi teaches that the drill bit 20 and anchor 10 can be coupled together such that the rotation of the drill bit causes rotation of the anchor.  
As shown in Figure 2, the anchor 10 can be coupled to the drill bit 20 by bending member 5 inwardly and into the recess 24 on the drill bit 20.  
Nardi teaches that the rotation of the sleeve in synchronization with the rotation of the bolt helps in extraction of the drilling debris from the hole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill bit and the anchor shown in Tu to have holding means (5 and 24) similar to the ones taught by Nardi so that the drill bit and the anchor are coupled together in order to help extract the drilling debris from the hole as the anchor and drill bit are rotated in synchronization.

Regarding claim 11, 
Tu does not disclose, but Nardi teaches:
As shown in Figure 2, the anchor 10 is coupled to the drill bit 20 by at least one inwardly extending tab (member 5) configured to engage an outer surface 24 of the drill bit 20. 
See rejection of claim 10 on reasons to modify Tu with Nardi.

Regarding claim 12, 
Tu (as modified by Nardi in rejection of claim 11) does not disclose a plurality of inwardly extending tabs 5.  
However it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the anchor assembly of Tu (as modified by Nardi in rejection of claim 11) to have a plurality of inwardly extending tabs 5 that engage a portion of the outer surface 24 of the drill bit since it has been held .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view Nardi further in view of Haage.
Regarding claim 13,
Tu does not disclose, but Haage teaches:
See rejection of claim 3 above on reasons for modifying the shank of the drill bit shown in Tu to have longitudinally extending flutes as taught by Haage.

Regarding claim 14,
Tu does not disclose, but Haage teaches:
Flutes 2 on the shank of the drill bit each have a partially cylindrical cross section and, upon modification of Tu with Haage as set forth in rejection of claim 13, flutes will direct loose material of a substrate that is broken away by the tip end.

Regarding claim 15,
Tu does not disclose, but Haage teaches:
See rejection of claim 3 above on reasons for modifying Tu with Haage to align the flutes on the drill head with the flutes on the shank.   




See rejection of claim 3 above on reasons for modifying the shank of the drill bit shown in Tu to have longitudinally extending flutes, aligned with flutes on the drill head, as taught by Haage. 
Tu (as modified by Nardi in the rejection of claim 8) shows an anchor containing spaced apart longitudinally extending openings.
Since the flutes on the shank (taught by Haage) and spaced apart openings on the anchor (taught by Nardi) are both spiral shaped and curve around the circumference, the openings and the flutes are configured to align with each other.    
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677